ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_09_FR.txt. 267

OPINION INDIVIDUELLE DE M. GROS

1. Bien que les motifs d’un arrêt ne participent pas à la force de la
chose jugée, la pratique de la Cour et celle des tribunaux arbitraux est
de se fonder sur des motifs énoncés dans des décisions antérieures
(cf. arrêt n° 10: «La Cour ne voit aucune raison pour se départir d’une
interprétation découlant nettement de deux arrêts précédents dont l’argu-
mentation lui paraît toujours bien fondée» (C.P.J.I. série A n° 11,
p. 18)). Bien que j'accepte le dispositif de l’arrêt de la Cour, mon argu-
mentation est entièrement différente. En raison de Vimportance de
l’affaire du point de vue de ses conséquences sur le droit applicable aux
relations économiques internationales, je crois de mon devoir d’exposer,
aussi brièvement que possible, les motifs qui m’aménent à n’accepter
dans la décision de la Cour que le seul dispositif.

2. La séparation du fait et du droit n’est pour le juge international
qu’une méthode de travail dans le premier temps de l’étude d’une affaire;
mais juger est toujours appliquer une règle de droit à des faits particu-
liers. Il convient donc de rechercher, en tenant uniquement compte des
faits de la cause, quelles sont les régles de droit international applicables
à la situation faite à une société anonyme, la Barcelona Traction, en
Espagne, a partir de la décision du juge de Reus, le 12 février 1948, selon
les termes de la demande exposée dans la requéte en date du 19 juin 1962
et dans les conclusions finales du Gouvernement belge le 9 juillet 1969.
«Il D traiter chaque cas comme un cas d’espèce » (C.P.J.I. série A n° 7,
p. 69).

3. En examinant en premier lieu, comme l’a décidé la Cour, la ques-
tion de la nationalité de la réclamation, les faits prennent une importance
capitale dans la présente affaire et la jonction, par l’arrêt du 24 juillet
1964, des troisième et quatrième exceptions préliminaires, trouvait sa
justification précisément dans l’idée qu'il était impossible de décider
de ces exceptions sans avoir pleine connaissance du fond. Ceci fut
particulièrement marqué, en ce qui concerne la troisième exception,
c’est-à-dire le point même sur lequel est fondé le présent arrêt, par la
remarque du Président, au nom de la Cour, à l’ouverture de l’audience
du 13 mars 1964.

Quels sont donc les faits de l'affaire. Le Belgique prétendant protéger
des ressortissants belges, il faut s’assurer que les personnes en question

1 Je partage les vues exposées par le juge sir Gerald Fitzmaurice sur la jonction
des exceptions préliminaires, aux paragraphes 84 à 90 de son opinion individuelle.

268
268 BARCELONA TRACTION (OP. IND. GROS)

étaient belges à la date des actes dont il est fait grief à l’Espagne et
l’étaient encore lors du dépôt de la requête. Mais ce problème de preuve
de la nationalité de la réclamation a été laissé de côté et la Cour a traité
en priorité et exclusivement du droit d’agir de la Belgique pour le compte
des actionnaires de la société Barcelona Traction. Bien que la Cour, par
la motivation adoptée, n’ait tranché que ce point de droit, je devrai me
référer aussi au problème de ia preuve de la nationalité de la réclama-
tion.

4. Dans la recherche des personnes pour qui la Belgique a pris fait
et cause, il faut avant tout noter un aspect fondamental de l’affaire dont
il résulte que toute théorie générale sur le statut des sociétés anonymes
ne tient pas compte des faits particuliers de l'espèce et passe à côté
du problème juridique posé à Ja Cour. En protégeant des actionnaires
de la société, la Belgique prétend protéger des personnes physiques en
nombre restreint et des sociétés actionnaires de Barcelona Traction;
c’est-à-dire un investissement important de l’économie belge. Ce n’est
pas une situation simple, comme s’il s'agissait d’une société anonyme
dont le capital est réparti entre quelques centaines d’actionnaires, per-
sonnes physiques dont on peut avoir facilement la liste (cf. sur ce point
le rôle des associations de défense des actionnaires, soit nationales, soit
particulières, notamment dans l'affaire relative à Certains emprunts nor-
végiens, C.I.J. Mémoires, plaidoiries et documents, vol. I, p. 86). La Barce-
lona Traction est une société intégrant quatorze autres sociétés (cf. à
Pann. 24, p. 159, vol. I, annexes au mémoire, le tableau montrant la
constitution des sociétés du groupe Barcelona Traction au 31 décembre
1947), et elle est, elle-même, intégrée dans un groupe qui semble dirigé
par la société Sofina et qui comporte des relations particulières entre plus
de quatre-vingts sociétés, à en juger par la table des matières pour Bel-
gique et Luxembourg de Who Owns Whom (Part. I, B.E.13). On ne peut
ignorer purement et simplement ce fait et raisonner comme s’il s'agissait
de la protection diplomatique d’une société anonyme quelconque.
L'affaire actuelle est particulière, d’une part parce que les actionnaires
principaux de la Barcelona Traction sont des sociétés, d’autre part
parce que la Barcelona Traction elle-même est une société holding d’un
groupe de quatorze sociétés qu’elle contrôle soit à 100 pour cent (neuf
sociétés), soit à presque 100 pour cent (quatre) ou 90 pour cent (une).
Ce sont là des traits qui ont plusieurs conséquences juridiques, sur le
problème de la protection diplomatique et sur celui de la juridiction
compétente pour juger des activités du groupe. Le problème posé est
celui du sort d’un investissement important qu’on soutient avoir été
fait par l’économie belge en Espagne et c’est à ce problème qu’il convient
d’apporter une réponse. A une époque où, de 1954 à 1968, il y eut envi-
ron 30 milliards de dollars d’investissements privés, le droit international
ne peut ignorer le phénomène de l’investissement, et il serait difficile de
prétendre qu’il n’existait pas pendant la période critique 1948-1952.

5. Pour faciliter cet exposé et en simplifier la présentation, une obser-

269
269 BARCELONA TRACTION (OP. IND. GROS)

vation doit être faite sur le droit de protection dans l’ordre interna-
tional. Lorsque la Cour l’a défini dans l’affaire Nottebohm, ce fut en
ces termes:

«La protection diplomatique et la protection par la voie judi-
ciaire internationale constituent une mesure de défense des droits
de l'Etat. Comme l’a dit et répété la Cour permanente de Justice
internationale, «en prenant fait et cause pour l’un des siens, en
mettant en mouvement, en sa faveur, l’action diplomatique ou
Faction judiciaire internationale, cet Etat fait, à vrai dire, valoir
son propre droit, le droit qu’il a de faire respecter, en la personne
de ses ressortissants, le droit international ». » (C.LJ. Recueil 1955,
p. 24.)

Le plus souvent, cette formule classique est tenue pour une explication
du rôle de l'Etat dans l’action sur le plan international, par rapport à
la situation de l'individu. Cette vue des choses pouvait bien être, à
l’origine, celle quimposait la société des Etats telle qu’elle apparais-
sait au XIX° siècle et, déjà avec des atténuations évidentes, pendant
le premier tiers du XX° siècle. Mais depuis lors, et singulièrement à
l’époque actuelle, la formule selon laquelle, en défendant ses ressortis-
sants, l’Etat fait valoir sur le plan international «son droit propre»,
a pris une réalité qui dépasse la justification procédurale de son origine.
En laissant de côté la situation des Etats socialistes où le problème d’in-
vestissements privés ne peut se poser et où la garantie des investissements
publics est obtenue par d’autres procédés !, et en restreignant l’examen
de la nature juridique de l’action judiciaire internationale aux Etats
adoptant un régime économique libéral, le monde économique présente
aujourd’hui des phénomènes d'intervention et de responsabilité de l'Etat
dans les activités économiques de ses ressortissants sur le territoire na-
tional et à l’étranger, d’une telle fréquence et d’une telle intensité que
la séparation de l'intérêt des individus et de Pintérét de Etat ne corres-
pond plus à la réalité.

Quelques brèves indications suffiront, cette situation étant bien connue.
Pour rester dans le domaine des sociétés anonymes, l’importance des
mesures prises par de nombreux Etats pour préserver le caractère na-
tional de ces sociétés, pour contrôler le problème de l’emploi, laide
directe apportée par l'Etat pour encourager les investissements et le
système d'assurance étatique des risques courus à l'étranger par des
sociétés nationales, sont des exemples de la manière dont s’exerce un
«droit propre» de l’Etat au contrôle de la croissance de l’économie na-
tionale, celle-ci recouvrant l’ensemble des activités d'entreprises privées
dont le résultat entre dans le produit national brut. Ainsi, lorsque, à
la suite d’un risque couvert par un contrat d’assurance-crédit, un Etat

1 Cf. «Observations sur les méthodes de protection des intérêts privés à l'étranger »
dans les Mélanges Rolin, 1964, p. 125-133.

270
270 BARCELONA TRACTION (OP. IND. GROS)

assume la réparation des dommages causés par un autre Etat, sur le
territoire de celui-ci, à une société anonyme relevant du premier Etat,
c’est un effort financier de la communauté nationale qui permet d’assu-
mer cette responsabilité par une solidarité fondée sur l’idée que certaines
exportations sont nécessaires à la prospérité de la nation !. (Voir aussi
la législation des Etats-Unis permettant la protection d'industries na-
tionales contre des menaces «effectives ou potentielles »; les dispositions
interdisant aux filiales de sociétés américaines, où qu'elles soient, de
commercer avec certains pays lorsque 50 pour cent ou plus de leur
capital appartient à des actionnaires américains; la loi japonaise du
10 mai 1950 autorisant les investissements étrangers «qui contribuent
à l'expansion saine et autonome de l’économie japonaise et à l’amélio-
ration de la balance des paiements du pays...».) L’arrangement de
Luxembourg du 29 janvier 1966 entre les six Etats membres de la CEE
comporte une reconnaissance du caractère national des intérêts éco-
nomiques «très importants» d’un Etat (l’un des Etats membres de la
Communauté économique européenne déclare qu'aucune majorité ne
saurait contraindre un Etat membre à prendre des mesures qu’il juge
contraires à son intérêt national). Dans tous ces cas, qui ne sont que des
exemples d’une société industrielle planifiée, il apparaît que la représen-
tation des rapports entre investisseurs privés et Etat comme de simples
rapports de droit interne, tant en ce qui concerne l'Etat de l’investis-
seur que l'Etat où se fait l’investissement, n’est plus en accord avec les
faits économiques. L'investissement privé n’est plus une opération isolée
mais un élément de la politique de croissance de l’économie nationale.

6. Sans même qu’il soit nécessaire de développer une théorie classique
des économies planifiées, il suffira pour l’examen de la présente affaire
de rappeler quelle était la situation des Parties à l'époque des faits, en
1948-1952. Alors que la Belgique et l'Espagne tentaient de relever leurs
économies dévastées par la guerre mondiale ou la guerre civile, une des-
cription exacte des réalités économiques montre que toutes les res-
sources de ces Etats, comme celles des autres Etats européens, étaient
alors mobilisées pour la reconstruction; l’importation, l'exportation, les
transports étaient sous le contrôle de l’Etat. Toute atteinte à des éléments
essentiels de F’économie nationale était bien une atteinte à l’effort de
reconstruction de l’économie nationale. Si, comme on le soutient, l’in-
vestissement belge était aussi important dans l’entreprise Barcelona
Traction en Espagne, c'était un élément sur lequel le Gouvernement
belge était en droit de compter dans ses plans de reconstruction (dans
les conclusions finales la valeur 1948 est estimée à 116 millions de dol-
lars). Les effets des deux guerres mondiales sur les investissements à
l'étranger des ressortissants des Etats belligérants sont connus; chaque
fois les fonds placés à l’étranger ont dû être liquidés et rapatriés.

1 Cf. « Note sur l’évolution récente des problèmes de l’assurance-crédit à l’expor-
tation »; Nations Unies, Commission économique pour l’Europe, Bulletin économi-
que, vol. 12, 1960, n° 2, p. 59 et suiv.

271
271 BARCELONA TRACTION (OP. IND. GROS)

7. À une époque de planification de la vie économique de la Belgique
c’est présenter une vue théorique des faits que les interpréter en fonction
des rapports juridiques classiquement établis entre individus et sociétés
anonymes dans un monde économique libéral qui avait disparu avec
la guerre mondiale.

Si l’on tient compte de la situation économique où se trouvent les
deux Parties au moment du différend, la distinction sur laquelle se
fonde l'arrêt entre les droits et les intérêts pour expliquer la situation
des actionnaires ne correspond pas aux faits de la présente affaire.

8. La thèse adoptée par la Cour est que, du fait de son statut juridique
d’actionnaire en droit interne, un individu ne peut obtenir, en droit
international, la protection de son Etat en cas d’acte illicite imputable
à un Etat étranger et atteignant fa société anonyme dans ses biens. J’ai
indiqué la raison pour laquelle le problème posé à la Cour est différent:
le rapport individuel actionnaire-société est confondu dans le phénomène
de l'investissement global. Mais, même en se plaçant sur le terrain de
l’arrêt, la thèse ne me paraît pas convaincante.

Dans la motivation adoptée par la Cour le problème peut être divisé
en deux: en premier lieu, est-ce la qualité d’actionnaire qui rend impos-
sible la protection, ou, en second lieu, est-ce la nature du dommage
qui est causé à l’actionnaire « à travers » les biens de la société?

Dans cette affaire on parle de l'actionnaire comme d’un être abstrait
et toujours identique à lui-même. Or il existe au moins trois catégories
d’actionnaires: le bon père de famille, assez ignorant des problèmes
détaillés de l’investissement et généralement constant dans ses place-
ments ! - le spéculateur qui achète pour revendre vite - l’homme
d’affaires ou la société qui, en tant qu’actionnaires, contrôlent l’activité
d’une société dans leur intérêt propre, parfois avec une faible participation
(les milieux financiers parlent de 10 pour cent dans certaines conditions),
soit par une présence effective dans les organes directeurs de la société
ou dans les banques qui lui prêtent leur nécessaire concours, soit aussi
par la conclusion d’accords de coopération technique ou commerciale.

La première catégorie d’actionnaires n’est pas différente par nature
d’une personne dont un dépôt d’argent ou un bien quelconque à létran-
ger disparaitrait à la suite d’un acte illicite imputable à l'Etat étranger.

Il faut donc établir que l’action serait une forme de droit de propriété
non protégée pour des raisons propres au régime juridique des rapports

1 C’est pour cette catégorie d’actionnaires qu’on serait tenté d’admettre prima
facie la «continuité » de la propriété d’actions Barcelona Traction acquises avant
1948 jusqu’a 1962. C’est aussi pour ces actionnaires individuels que, malgré les
traits particuliers de la société holding, pourrait se poser la question de savoir si des
droits propres avaient été atteints, comme le dit l’arrét au paragraphe 47. Mais la
demande n’a pas porté sur ce point de droit.

272
272 BARCELONA TRACTION (OP. IND. GROS)

entre la société anonyme et ses actionnaires. C’est le raisonnement
adopté par l’arrêt et que je regrette de ne pouvoir accepter. Il repose en
effet sur une conception du rôle de la Cour et des rapports entre droit
international et droit interne qu’on peut résumer ainsi:

a) le juge international doit renvoyer aux notions du droit interne la
définition des rapports juridiques entre la société et l’actionnaire;

b) le droit interne ne comporte pas de droit d’action de l’actionnaire
pour le compte de la société;

c) ce droit n’existant pas, l'Etat de l’actionnaire ne peut invoquer le
droit de protection pour ce qui n’est qu’un intérêt financier individuel.

9. La prémisse du raisonnement me semble aussi inacceptable que
ses conclusions. Le renvoi au droit interne aboutit en l’espèce à établir
une supériorité du droit interne sur le droit international, ce qui est une
véritable négation de celui-ci. Il peut se faire, dans certaines affaires, que
le seul problème à juger soit celui de la conformité d’une règle de droit
interne avec une règle conventionnelle et que, pour ce faire, il soit néces-
saire d'interpréter le droit interne tel qu’il est. Mais ici nous avons une
situation différente où un déni de justice est invoqué à l’encontre de
ressortissants étrangers, tant la société elle-même que les actionnaires.
Tenir pour une cause d’irresponsabilité internationale d’un Etat pour
un prétendu déni de justice le fait que son droit interne ou des droits
internes quelconques ignorent le droit d’action de l’actionnaire n’est pas
admissible. Pas plus que l’absence de règles internes sur la respon-
sabilité de l’État pour les dommages causés par le législateur, l’adminis-
tration ou le juge n’est prise en considération par le droit international.

10. Dans la présente affaire les règles du droit interne ne sont pas
autre chose que des éléments de fait du dossier et elles méritent la même
attention que les autres faits et la même rigueur dans leur interprétation,
mais pas davantage. La Cour n’a pas à appliquer les règles du droit
interne, comme le ferait le juge national de dernier ressort, aux rapports
société-actionnaire; elle en tient compte comme des faits pour son appré-
ciation de la situation juridique qui lui est présentée par les parties afin
de vérifier si l’ensemble de cette situation est conforme ou non aux règles
du droit international. Et ce sont ces dernières règles qui constituent
pour le juge international les motifs de sa décision. Il ne suffit donc pas
de dire qu’un droit national établissant une certaine relation juridique,
celle-ci, par l’effet du «renvoi» au droit interne, s'impose avec la même
force juridique, au juge international. Celui-ci prend cette relation juri-
dique comme un fait établi et la confronte aux règles du droit interna-
tional. Ainsi, en l’espèce, pour la relation actionnaire-société anonyme
que nous examinerons plus avant.

273
273 BARCELONA TRACTION (OP. IND. GROS)

11. Une remarque d’abord sur la portée limitée de l'arrêt. S’il est
exact que, entre 1948 et 1952, au moment des actes incriminés qui ont
consommé le transfert de l’investissement en cause dans les rapports
entre la Belgique et l'Espagne, les systèmes juridiques des deux pays
ne contenaient pas de dispositions permettant de manière générale à
un actionnaire d’agir à la place ou pour le compte de la société anonyme,
cela n’est pas une règle généralement reconnue. Il suffira de signaler
les dispositions adoptées par la loi française du 24 juillet 1966 qui institue
pour une minorité d'actionnaires un mécanisme de participation au
contrôle de la gestion de la société anonyme ainsi qu’une action en
réparation de préjudices subis par la société (art. 226 et 245 +). On aboutit
à ce résultat que la situation de l'actionnaire quant à l'exercice de la
protection diplomatique dépendrait, dans chaque cas, de l'existence de
dispositions de droit interne; il suffirait, dans un cas d'investissement à
l'étranger, que l’un des Etats en cause reconnaisse un droit d’action in-
dividuel à l’actionnaire pour que la théorie du renvoi ne permette plus
de conclure au défaut de qualité de l'Etat.

12. Si la technique du renvoi n’est pas applicable en l'espèce et si
les dispositions de droit interne ne sont que des éléments de fait, le grief
de spoliation effectuée à l’encontre des actionnaires d’une société ano-
nyme doit être jugé en fonction des règles du droit international appli-
cables aux investissements étrangers sur le territoire d’un Etat et il
semble que, entre deux Etats européens tels que la Belgique et l'Espagne,
aussi bien aux dates critiques qu’aujourd’hui, la perte totale de biens à
la suite d’actes qualifiés d’illicites et sans aucune indemnisation, ce qui
équivaut à une confiscation, demeure un grief justifiant l’action en res-
ponsabilité internationale. Le protocole additionnel à la convention
européenne des droits de l’homme du 29 mars 1952 décide:

«Article 1. Toute personne physique ou morale a droit au respect
de ses biens. Nul ne peut être privé de sa propriété que pour cause
d'utilité publique et dans les conditions prévues par la loi ef les
principes généraux du droit international.» (Les italiques sont de
nous.)..

Bien que l'Espagne ne soit pas partie à cette convention, il n’est pas
douteux qu’elle en accepte le contenu. Le moins qu’on puisse dire est
qu’il s’agit là d’un principe général de droit qui ne perd rien de sa force
obligatoire du fait de sa réaffirmation dans le protocole de 1952; il est
directement opposable à l'Espagne, en dehors du texte conventionnel.
L'investissement est une décision d’affecter des biens à une activité de

+ Aussi en droit suédois, loi sur les sociétés de 1944, revisée en 1948, art. 129,
droit d’action pour une minorité d'actionnaires de 10 pour cent; de même en droit
norvégien, loi sur les sociétés de 1957, art. 122; en droit allemand, art. 122-124.

274
274 BARCELONA TRACTION (OP. IND. GROS)

production; parce qu’il est fait dans un Etat étranger il ne devient pas
une forme de proprété fragile et confiscable sans recours alors que, fait
sur le territoire national, il est fermement protégé contre l’illicite. La
présente affaire oppose deux Etats dont les concepts économiques et
juridiques sont les mêmes; toute référence à des systèmes juridiques
différents est d’autant moins acceptable que, généralement, ceux-ci ex-
cluent le recours au juge international et que leurs règles ne peuvent
donc être exposées à l’examen de ce juge. J’ajouterai qu’il est paradoxal,
et c’est une litote, d’invoquer la protection des droits de l’homme au nom
de l’universalité et en même temps d’en exclure la protection des biens
contre l’illicite au nom d’une conception particulière, contestataire de
ce droit.

Il faut bien constater qu’une entreprise industrielle, dont personne
n’a jamais prétendu avant 1948 qu’elle était espagnole, l’est devenue,
contre la volonté des organes sociaux de la Barcelona Traction, à la
suite d'actions qualifiées globalement et dans le détail de déni de justice.
En fait, l’entreprise est aujourd’hui incorporée dans l’économie espa-
gnole, par une sorte de «nationalisation » qui, si elle a été opérée par un
détournement de procédure, constitue une violation du droit international
entre les Parties. Il est clair que toute nationalisation régulière eût
été accompagnée d’une indemnisation. Le fait que des négociations entre
les groupes privés ait arrêté la première procédure montre aussi que le
principe d’une certaine indemnisation était accepté du côté espagnol.
Je vois mal comment on pourrait prétendre que, entre les Parties en
cause, une confiscation non régulière ne serait pas une violation du
droit international, sous le seul motif que l’actionnaire, en droit interne,
n'aurait pas un recours propre. C’est véritablement déplacer le problème
sans y répondre.

13. Si la thèse de l'impossibilité d’agir sur le plan international en
faveur des actionnaires d’une société anonyme ne peut se justifier par
le renvoi à un droit interne qui ignore l’action propre de l’actionnaire,
il faut étudier la seconde raison mise en avant pour refuser qualité
pour agir à l’État dont les actionnaires sont les ressortissants.

L’actionnaire ne pourrait subir un dommage propre, a-t-on soutenu,
il s’agirait toujours d’un dommage à la société; il peut certes y avoir
effet personnel sur la fortune de l’actionnaire, mais par «ricochet ».
Ici encore nous trouvons la méme théorie fondée sur certains droits
internes aux débuts de la législation sur les sociétés anonymes et expli-
quant celle-ci par l’idée que l’actionnaire fait abandon de sa participation
et doit assumer tous les risques sans avoir droit à la protection qu’aurait
Pobligataire-créancier. Pour le bon pére de famille cette théorie est
inexacte dans sa justification économique, mais elle l’est bien davantage
pour la plupart des sociétés importantes dans la vie économique mo-
derne — et cela déjà en 1948. L’actionnaire n’a plus de rôle utile dans le
contrôle de la gestion de la société par les assemblées générales car

275
275 BARCELONA TRACTION (OP. IND. GROS)

«nous constatons une confiscation totale du pouvoir de l’assemblée
générale par le conseil d'administration et une omnipotence effective
du conseil » (A. Tunc, dans Travaux et conférences de l’Université libre
de Bruxelles, 1959, p. 11).

C’est donc fonder le refus de protection d’un actionnaire sur un motif
aujourd’hui inexact car la «nature juridique» des rapports entre la
société et l’actionnaire n’a plus aucune commune mesure avec les textes
législatifs du début du XIX® siècle. L'analyse juridique ne peut ignorer
les faits économiques; l'opposition actionnaire-obligataire n’a plus de
sens si l’on envisage la situation de l’État par rapport à la société. Les
diverses assurances que l'Etat donne aux actionnaires autant qu’à la
société par ses interventions de protection (le crédit en cas de menace de
fermeture d’une entreprise) sont la négation même de la notion du risque.
L'investissement est un moyen de la politique économique générale.
Mais la théorie du risque financier à supporter par l’actionnaire doit
être écartée pour une raison tenant à l’idée déjà indiquée que la situa-
tion de droit international créée par une confiscation qualifiée d’illicite
ne peut être ignorée par le seul motif que les actionnaires doivent ac-
cepter tous les risques. C’est supposer le problème de fond résolu, car
s’il y a confiscation illicite, il y a violation du droit international. Les
étrangers, parce que actionnaires, ne sont pas tenus par le droit internatio-
nal de courir le risque de disparition de leurs investissements par des
actes illicites. Le risque de l’actionnaire est un risque financier, pas un
risque de lillicite.

14. La situation de droit international qu’il faut prendre en considéra-
tion en l'espèce est une série d’actes qualifiés d’illicites et leurs effets vis-
à-vis des investissements faits par des ressortissants d’un autre Etat.
Affirmer, par une explication qui ne correspond plus au droit contem-
porain des sociétés de capitaux, que l’actionnaire est toujours un spécula-
teur qui doit assumer tous les risques n’est non seulement pas opposable
sur le plan du droit international à l'Etat qui constate que son économie
générale est atteinte à travers les investissements de ses ressortissants par
l'acte qualifié d’illicite, mais ne tient pas compte de la règle de droit inter-
national prohibant les confiscations sans indemnité ?.

1 Pour les Etats-Unis voir J. K. Galbraith, The New Industrial State, Londres 1967:

« For many years those who specialize on the problems of the corporation
have been much concerned with the way control in the large firm has been
passing without recourse from stockholders to the hired management. The
latter, as sufficiently noted in this study, selects itself and its successors as an
autonomous and self-perpetuating oligarchy » (p. 403).

Naturellement il faut tenir compte de Veffort législatif dans certains pays pour
remédier à cette situation — cf. par. 11 ci-dessus.
2 Le droit moderne de la faillite a autant évolué que le droit des sociétés de capi-

276
276 BARCELONA TRACTION (OP. IND. GROS)

15. Dans l'analyse à base de droit interne, on affirme bien que le
préjudice en tout cas n’est jamais « personnel » et propre à l’actionnaire,
mais qu’il s’agit uniquement d’un préjudice subi par la société, ce qui
permet de soutenir qu’il n’y a pas eu de dommage pour l’actionnaire, donc
pas confiscation. Ici encore, même si l’on se place sur le terrain du droit
interne, il ne faut pas pousser l’abstraction trop loin; la société anonyme
est toujours un groupement de personnes qui n’ont pas disparu par la
reconnaissance d’une personnalité morale, laquelle est destinée à permet-
tre de meilleures conditions de gestion. Les actionnaires constituent la
société et l’arrêt admet la possibilité pour l’Etat des actionnaires d’agir
lorsque la société a disparu. Ici la société a été entièrement privée des
moyens de poursuivre son objet social ce qui, pour les actionnaires, pré-
sente les mêmes effets qu’une disparition de la société. La nuance est donc
de forme ou plutôt de formalité. Après 1952 l’objet social du groupe
Barcelona Traction n’a plus eu de sens !.

Si l'actionnaire prétendait à une indemnité pour le manque à gagner de
la société dont les activités ont pris fin, il réclamerait une espèce de pro-
tection «fonctionnelle », une garantie du droit de commercer à l'étranger
qui, s’il existait en vertu d’un traité ou du droit international général, ne
pourrait être invoqué que par l'Etat où la société s’est constituée et à
l’économie duquel elle se rattache. Mais lorsque les actionnaires deman-
dent l'indemnisation pour leur investissement et ce qu’il représentait au
jour du dommage parce que la société est hors d’état de continuer l’entre-
prise, le fait que ce dommage soit aussi, par l'addition des dommages de
tous les actionnaires, le dommage de la société, ne paraît pas pertinent,
sous réserve des problèmes de l'évaluation et de la répartition. Le dom-
mage à la société est qu’elle est détruite, le dommage aux actionnaires est
qu'ils sont lésés dans leurs biens par la destruction de l’investissement, le
dommage à l'Etat des actionnaires est qu’un élément de l’économie

taux et le déroulement de la procédure dans la présente affaire apparaît anachro-
nique. On tend aujourd’hui à sauvegarder l’entreprise quelles que soient les fautes
commises par les dirigeants et les sanctions prévues contre eux. Voir l'exposé de
M. Houin sur ce point dans Idées nouvelles sur le droit de la faillite, 1969, p. 122 et
suiv. Il suffira de noter que le choix entre la liquidation des biens (faillite) et le
règlement judiciaire (concordat) est décidé par le juge selon un critère économique,
la possibilité de redressement de l’affaire. Au surplus, le droit français a établi un
régime spécial pour éviter la faillite d'entreprises importantes dont la disparition
serait de nature à causer un trouble grave dans l’économie nationale (ordonnance
du 23 septembre 1967).

1 L’argument fondé sur la négociation récente d’actions de la Barcelona Traction
pour prouver que la société est toujours active est peu convaincant. Il suffit de
quelques achats ou ventes pour maintenir à certaines bourses une cotation de titres
d'emprunt impayés depuis plus d’un demi-siècle. Lorsqu’on dit que l’actionnaire a
le droit de céder son action, on veut certainement dire céder à des conditions nor-
males, ce qui, hors quelques spéculations sur l’issue de cette affaire devant la Cour,
n’est plus le cas pour Barcelona Traction.

277
277 BARCELONA TRACTION (OP. IND. GROS)

nationale a été spolié. La cause de la responsabilité est toujours l’acte
illicite de l'Etat, et l’action de protection des actionnaires ne peut être
qualifiée d’intervention dans les affaires intérieures de cet Etat comme on
Va prétendu parfois, à moins de prétendre que le déni de justice ne relève
pas du droit international. Le fait qu’il ne doive pas y avoir double
réparation, l’une pour la société, l’autre pour les actionnaires, marque
une préoccupation d’équité bien compréhensible. Mais l’individualisation
du dommage demeure possible, intellectuellement et juridiquement.

Enfin la thèse de l’arrêt admettant la possibilité d'action pour l'Etat
des actionnaires au cas de disparition de la société manque de logique car,
dans cette hypothèse, l'Etat de la société qui a entamé une action ne peut
en être débouté par la disparition de la société. Et même si cette action a
été entamée après la disparition de la société, on voit mal pourquoi l'Etat
de la société ne pourrait réclamer contre l’acte illicite qui est à l’origine de
la disparition. Alors si, en ce cas, les deux Etats peuvent agir, n’est-ce pas
que la règle générale du droit à agir de l'Etat de la société n’est pas une
règle exclusive?

16. Reprenons l’argument du risque financier à la charge de l’action-
naire: l’actionnaire n’est pas lésé dans ses « droits », mais seulement dans
un intérêt économique non juridiquement garanti et non susceptible de
protection diplomatique ou d’action en justice. S’il s'agissait d’une asso-
ciation en participation, ceux mêmes qui refusent la protection de l’action-
naire admettent que la protection est possible, mais on affirme que
l'actionnaire n’étant pas titulaire d’un droit sur la société, il a seulement
un intérêt à ce qu’elle fonctionne au mieux.

En premier lieu, c’est encore une fois faire de définitions de certains
droits internes une règle de droit international, ce qui est paradoxal
dans le monde actuel où les deux tiers de la population vivent hors du
système capitaliste et des règles juridiques auxquelles se rattachent les
Parties. Il faudrait donc établir qu’il s’agit 1a d’une véritable règle pour
les Etats de système économique libéral, acceptée par eux comme une
règle de droit international régional. Il n’en est visiblement rien, comme le
montrent la pratique diplomatique et l’arbitrage. Au surplus il faut rap-
peler les nombreux accords, conclus précisément à l’époque où est né le
différend, par lesquels des participations minoritaires dans des sociétés ont
été indemnisées sur la demande de l'Etat dont les actionnaires minoritaires
étaient ressortissants (accord entre la France et la Pologne du 19 mars
1948 par exemple). Dans les conventions conclues par la Suisse avec la
Hongrie le 19 juillet 1950, la Roumanie le 3 août 1951 et la Bulgarie le
26 novembre 1954, l'indemnisation est même accordée à des porteurs
d’actions isolées. Il me paraît impossible d’écarter d’un trait de plume ces

278
278 BARCELONA TRACTION (OP. IND. GROS)

accords, notamment ceux de la Suisse qui ne sont pas des règlements de
paix imposés par un Etat victorieux; les Etats ne se font pas de cadeaux !
et le nombre des accords d’indemnisation d’actionnaires considérés en
dehors de la société anonyme implique la reconnaissance d’une obligation.

17. Dans les mœurs contemporaines, la société anonyme n’est qu’un
procédé de placement dans l’économie industrielle. L'Etat n’ayant prati-
quement plus de biens propres ? surveille et dirige les activités qui cons-
tituent le produit national brut par l'établissement de la politique
économique de la nation. La surveillance nécessaire pour maintenir les
éléments de l’économie nationale dans des conditions normales de travail,
notamment d'empêcher leur disparition par des décisions contraires au
droit, constitue l’une des fonctions normales de l'Etat, sous forme de
prévision, orientation et aide au moment de la décision d'investissement,
de protection en cas de besoin, après que l'investissement a eu lieu. Des
investissements qui ont permis la création ou le développement d’une
entreprise à l'étranger sont aussi essentiels pour l’économie nationale que
les investissements opérés sur le territoire national. L’action de l'Etat
pour la protection d’un élément de l’économie nationale est un trait na-
turel de la société économique où s’inséraient la Belgique et l'Espagne au
moment où est né le différend.

18. Ce serait déformer la thèse que prétendre qu’elle aboutit à recon-
naître à tout actionnaire, en toutes circonstances, le droit d’obtenir la
protection de son Etat pour tout fait ayant porté préjudice à la société
anonyme elle-même. En premier lieu, il s’est agi dans la présente opinion
de montrer, en acceptant pour hypothèse le renvoi aux droits internes, que
les prétendus obstacles juridiques à l’exercice d’un droit de protection des
actionnaires, comme tels, n'étaient pas insurmontables même dans ce ca-
dre juridique. Ce n’est pas parce que la nature juridique du lien entre
l'actionnaire et la société ne permet pas à l'Etat d’agir; ce n’est pas non
plus parce que le dommage causé à la société exclut par nécessité la pos-

1 Dans l'affaire Hammaken (Etats-Unis/Mexique, Moore, International Arbi-
trations, vol. IV, p. 3471) le surarbitre repoussa l’argumentation de l’agent du
Mexique selon laquelle une somme de 100 000 dollars que le Mexique avait accepté
de payer pour la révocation d’une concession n’aurait constitué qu’un don gracieux:
«Si ce gouvernement n’avait pas pensé qu’un dommage eût été causé par ses autorités,
il n’aurait pas consenti à accorder une compensation... »

Dans de nombreuses affaires l’Etat défendeur préfère régler une indemnité
plutôt que d’être déclaré responsable du dommage; d’où les clauses de style sur les
paiements «en équité», «sans reconnaître aucune obligation juridique», «sans
rapport avec la question de responsabilité » (cf. Moore, Digest, tome VI notamment
pour les lynchages d’Italiens dans le Colorado, p. 841, à la Nouvelle-Orléans;
le lynchage des Chinois de Rock Springs, p. 830). Mais cette phraséologie ne fait
pas disparaître le problème de l’imputation de la responsabilité internationale.

2 Lorsque, dans les économies libérales, des organismes publics prennent des
participations dans des sociétés et deviennent actionnaires, seraient-ils privés de la
protection de l’Etat? (The Industrial Reorganisation Corporation en Grande-Bretagne,
l’Institut de développement industriel en France.)

279
279 BARCELONA TRACTION (OP. IND. GROS)

sibilité d’un dommage propre à l'actionnaire pour lequel l’Etat peut
intervenir; ce n'est pas enfin parce que l’Etat des actionnaires est sans
droit propre pour préserver les éléments de l’économie nationale. En
vérité, il n'y a pas d'obstacles juridiques à l’encontre de cette protection,
il n’y a que des aménagements nécessaires, des précautions à prendre pour.
aboutir à une solution raisonnable dans chaque cas.

En second lieu, la thèse de la défense des investissements par l’Etat dont
l’économie nationale est atteinte comporte ses limites par cette définition
même. I! faut qu’il s'agisse d’investissements rattachés à l’économie
nationale (donc pas d’une opération de portefeuille temporaire) et qu’il y
ait eu acte illicite engageant la responsabilité d’un Etat. Le seul problème
consiste à rechercher dans chaque cas comment aménager les protections
possibles, celle de la société et celle des actionnaires.

19. Pour appliquer plus précisément le raisonnement à l’affaire, il y a
un grief de déni de justice, la constatation du transfert d’une entreprise
industrielle par des procédures qualifiées d’illicites, donc un problème de
violation du droit international. Le contenu de l’obligation invoquée
contre le Gouvernement espagnol est l’obligation de respecter les investis-
sements des ressortissants belges et de les protéger contre l’illicite; c’est
une obligation générale de comportement entre Etats dans leurs relations
économiques. La qualité pour agir du Gouvernement belge est le droit
propre de tout Etat d'obtenir le respect de cette obligation, les investisse-
ments de ses ressortissants constituant une part importante de l’économie
nationale. Le fondement d’une règle de droit international économique
doit s'attacher aux réalités économiques. Le lien de nationalité pur et
simple de la société peut ne recouvrir aucune consistance économique.
Entre les deux critères le juge doit choisir celui qui fait coïncider le droit et
les faits, c’est à l'Etat dont l’économie nationale est atteinte en fait qu’ap-
partient le droit d’agir en justice.

*
* *

20. En cette matière, il faut rechercher ce qui est raisonnable, à la fois
sur le plan juridique et sur le plan des réalités de la vie économique.
Lorsqu'une société anonyme a été établie, on peut admettre que l’action-
naire est en principe défendu par la société, sous réserve des remarques
antérieures sur les trois catégories d’actionnaires et sur le caractère parti-
culier des holdings.

L'Etat qui a le droit de protéger l'investissement Barcelona Traction
serait donc le Canada, et c’est ce que, selon l’arrêt, les deux Parties ont
admis. Mais c’est là une proposition qu'il faut vérifier comme il faut
vérifier toute prétention d’un Etat qui porte une réclamation internatio-
nale devant le juge, pour s’assurer qu’elle correspond bien aux faits. Il

280
280 BARCELONA TRACTION (OP. IND. GROS)

s’agit de certains investissements qui ont subi de graves dommages: qui est
atteint ? Si des biens quelconques subissent des dommages la réparation
doit être demandée par l'Etat auquel les biens se rattachent effectivement.
Or, à supposer que le Canada fût intervenu devant la Cour pour se voir
reconnaître un intérêt d'ordre juridique en se fondant sur l’article 62 du
Statut, l'Espagne n’eût pas manqué de lui objecter qu’il n’y a pas dans
Barcelona Traction d'intérêts canadiens substantiels ni sérieux. Certes les
contradictions des plaideurs sont inévitables dans les affaires complexes
mais il serait regrettable que la Cour leur reconnaisse indirectement une
portée. Il existe en effet une raison majeure pour ne tenir aucun compte
des déclarations des Parties sur le caractère canadien de la société.
L’exemple de la faculté d'intervention prévue par l’article 62 est pertinent;
si le Canada était intervenu, même un accord des deux Parties pour lui
reconnaître un intérêt juridique en tant qu’Etat national de la société
n'aurait pas dispensé la Cour d’examiner si le Canada avait véritablement
un intérêt juridique car l’article 62 dit: «la Cour décide » si une interven-
tion est justifiée et il ne me paraît pas qu’en matière de juridiction la
Cour puisse se contenter de prendre acte d’un accord des Parties concer-
nant l'existence d’un intérêt juridique pour un Etat tiers absent de la
procédure. L'intérêt juridique du Canada existe ou n’existe pas; il n’ap-
partient pas à des Etats tiers de le créer et le plus qu’ils aient pu faire est de
reconnaître cet intérêt juridique pour ce qui concerne leurs thèses dans la
présente instance, sans que cette reconnaissance ait pour la Cour un effet
quelconque en ce qui concerne l'obligation qui lui est faite par son Statut
de vérifier sa propre compétence.

21. C’est donc un obiter dictum sans portée judiciaire que d’affirmer
actuellement la nationalité canadienne de la société Barcelona Traction.
Ce n’est pas parce que le Canada a agi en fait pendant un certain temps sur
le plan diplomatique ni parce qu’il a proposé l'arbitrage, que son droit
d’agir en justice doit être reconnu; il ne suffit pas de prétendre pour être
reconnu titulaire d’un droit. Prétendre est ce que font tous les plaideurs;
chaque fois l’un d’eux perd et, sa prétention étant rejetée, il constate qu’il
n'avait pas de droit. Une société holding dont le capital est réparti entre
des actionnaires de plusieurs nationalités et dont le but social est d’ex-
ploiter une industrie à l'étranger ne peut être régie par un seul droit interne
pour tous les problèmes qui la concernent (cf. par. 29 ci-après). Et le
point de savoir quel est le droit interne applicable à un problème déter-
miné relève du droit international. C’est ce que recouvre le problème dit
de la «nationalité » des sociétés. La présentation par un Etat d’une af-
firmation de juridiction sur une société n’est qu’une prétention tant qu’elle
n’a pas été admise par tous les Etats directement intéressés dans cette
situation ou par une décision juridictionnelle internationale.

22. Il n’a pas été établi que le Canada ait la qualité pour agir pour le

281
281 BARCELONA TRACTION (OP. IND. GROS)

compte de la Barcelona Traction, parce que cette société n’avait de
canadienne que l’apparence { et que, dans la vie économique, la protection
des investissements doit suivre la réalité de l’appartenance. Ce qui a été
jugé pour Nottebohm, individu, en réservant par le silence le cas des
sociétés, est encore plus raisonnable pour les sociétés, car le facteur du
rattachement d'intérêt économique est essentiel entre les investissements
et l'Etat dont ils proviennent véritablement, ainsi qu’il a été exposé plus
haut 2. Plus que pour l'individu, plus que pour le navire, l'investissement
par la voie d’une société anonyme ne peut être pris en considération sur le
plan international que si l'Etat qui réclame a été atteint dans son économie
nationale; lorsqu'il y a plusieurs Etats avec lesquels une société a un lien
effectif cela peut présenter une complication, mais ce n’est pas le cas pour
toutes les sociétés anonymes travaillant à l’étranger et la Cour n’a pas à
rendre un arrêt de règlement sur la protection des sociétés anonymes en
général.

23. Une dernière remarque s’impose sur l’attitude du Canada depuis
que l’action en justice a été entamée. Si le Canada avait ressenti de l’in-
térêt pour cette affaire, il avait le moyen de le faire connaître à la Cour,
sans qu'il lui soit nécessaire d’intervenir et de courir le risque judiciaire
d’un rejet de son intervention. Dans l'affaire du Détroit de Corfou, divers
documents ont été proposés à la Cour par le Gouvernement yougoslave
qui n’était pas partie, ni intervenant à l’action, et ils furent présentés
finalement à la Cour par le Gouvernement albanais après décision de la
Cour en date du 10 décembre 1948 (Détroit de Corfou, Mémoires, vol. III,
p. 190 et voir l’arrêt de la Cour sur ce point: C.L.J. Recueil 1949, p. 17).
En la présente affaire tout document canadien sur l’histoire de la protec-
tion diplomatique par le Canada et les vues exactes du Gouvernement
canadien aurait pu être fourni à la Cour par le même procédé. Or, bien au
contraire, à la question posée par des membres de la Cour, la réponse
elliptique du Gouvernement canadien le 24 juin 1969 n’a pas apporté
d’éclaircissements (nouveaux documents déposés le Gouvernement belge,
n® 44-45), Je me réfère sur ce point aux paragraphes 19 et suivants de
l'opinion individuelle de M. Jessup.

24. Bien que la Cour ait rejeté la possibilité d’envisager une analogie
avec l'affaire Nottebohm, il me semble que l’arrêt Nottebohm fixe un

1 Malgré les indications de l’arrêt au par. 71 sur divers éléments de rattachement
avec le Canada, je me rallie aux observations du juge Jessup, par. 49, spécialement
la note. Les véritables dirigeants de la Barcelona Traction ne semblent pas avoir mar-
qué de lien effectif avec Toronto.

? La distinction entre la recherche du lien effectif en faveur ou à l’encontre d’une
société de capitaux est dépourvue de signification juridique. Ii n’y a jamais de partie
favorisée ou pénalisée par le droit en raison du principe primordial de l’égalité
devant la loi. La recherche des réalités derriére les apparences a pour but de dé-
couvrir la vérité de la situation juridique à travers les formes adoptées. Le rétablis-
sement de la vérité n’est pas inspiré par une orientation favorable ou défavorable a
l’un des éléments du problème mais par les exigences de la constatation du droit.

282
282 BARCELONA TRACTION (OP. IND. GROS)

standard relatif et ne va pas plus loin que la règle déjà rappelée: « I] faut
traiter chaque cas comme un cas d'espèce». Donc, même sans avoir
besoin d’invoquer cet arrêt, les particularités de la présente affaire met-
tent au premier plan des vérifications à opérer par la Cour le problème de
l’appartenance effective des investissements en cause. La thèse du lien
effectif implique une comparaison entre Canada-Belgique-Espagne, et
peut-être d’autres Etats, l’examen de la concentration de l’entreprise en
Espagne, le problème de la direction effective par les organes de la
Barcelona Traction ou par d’autres, la réalité de l’investissement belge.
Ces vérifications n’ayant pas été jugées nécessaires par la Cour en l'espèce,
il est difficile d'émettre une opinion définitive sur la dépendance réelle de
Barcelona Traction par rapport à une économie nationale, maïs quelques
conclusions ressortent du dossier.

25. Le rattachement à l’économie nationale du Canada n’est certes pas
le plus marqué car il n’est jamais apparu que l’entreprise constitue un
élément de production dans cette économie.

Le rattachement de Barcelona Traction à l'économie espagnole n’est
pas contestable quant à l’élément production en Espagne de biens et
services. La société a concentré toutes ses activités en Espagne et ses
filiales, sociétés espagnoles sauf trois d’entre elles, étaient sous son
contrôle absolu, de telle sorte qu’on peut considérer que le groupe
Barcelona Traction dans son unité d’entreprise était un élément de la
production nationale espagnole. Mais si cet aspect des choses peut avoir
des conséquences juridiques, notamment sur certains problémes de
juridiction, il en est totalement dépourvu pour la détermination de |’Etat
auquel se rattachent effectivement les investissements étrangers qui sont
à Porigine de l’entreprise et de son développement. Il n’a pas été établi que
ces investissements étaient principalement espagnols. Il n’y a donc pas,
en ce qui concerne le droit applicable aux investissements, de rattache-
ment effectif à l’économie espagnole.

26. Le rattachement à l’économie belge a fait l’objet de commentaires
très complets du juge sir Gerald Fitzmaurice et du juge Jessup. Pour
abréger, je dirai simplement que la preuve ne me paraît pas avoir été ap-
portée de l’appartenance desdits investissements à l’économie belge dans
le sens de la thèse soutenue dans cette opinion.

En l’espèce la preuve n’a pas été fournie de manière satisfaisante pour le
juge que, de façon continue, la Barcelona Traction constituait principale-
ment, ou même de façon importante, un investissement de l’économie
belge. Si, pendant certaines périodes, par l’origine des capitaux investis et
par la direction effective des opérations industrielles et financières, il a
été possible d’apporter un commencement de preuve que l’économie belge
avait été alors plus intéressée qu’une autre, les remarques du juge Jessup
aux paragraphes 72 à 98 de son opinion montrent qu’il n’a pas été prouvé
qu'il en ait été de même après 1940 et notamment pendant une partie de
la période critique. D’autre part, l'examen du groupe de sociétés dans

283
283 BARCELONA TRACTION (OP. IND. GROS)

lequel Barcelona Traction prend place n’a pas, non plus, permis d’établir
un rattachement principal, constant et certain à l’économie belge.

Pour prétendre à la protection des investissements, il ne suffit pas, en
effet, de la présomption que des intérêts belges existaient; il s’agit ici de
prouver l'appartenance effective 4 une économie pendant une période
continue, permettant de constater que l’appartenance à l'Etat où la
société s’est créée n’est pas fondée sur des réalités économiques. Si le con-
trôle de la réalité du siège est possible, ce ne peut être pour substituer une
présomption à une autre. Dans toute affaire de ce genre, il est naturelle-
ment difficile de préciser l'appartenance effective à un ordre économique
national mais le défaut n’est pas dans une insuffisance des règles juridiques,
il est dans les traits mêmes de l’entreprise complexe. Dans la filière des
sociétés d’un tel groupe il est peut-être possible, à un moment donné, et
pour une opération, de déterminer à quelle économie nationale se rattache
cette opération; il n’est pas certain que cela soit possible pour la totalité
des opérations du groupe, et singulièrement pas pendant de longues an-
nées où participations, contrôles et dirigeants auront changé. Mais
chaque affaire pose un problème particulier et il ne serait pas difficile, à
l'inverse, de citer des groupes de sociétés qui, malgré leur complexité, se
rattachent de manière incontestable à une économie nationale.

27. Ii n’existe donc aucune raison de traiter les groupes de sociétés
comme des apatrides et de les priver de toute protection sur le plan du
droit international; il n’est pas illicite, ni en droit interne, ni en droit
international, de constituer de tels groupes et les problèmes qu’ils posent
ne diffèrent en rien de ceux qui naissent des opérations commerciales,
financières et industrielles effectuées par d’autres sociétés de capitaux.
La difficulté de trouver le lien de rattachement crée une complication, pas
une incapacité. Il convient, dans chaque cas, de rechercher si l’investisse-
ment en cause se rattache, en fait, à un ordre économique national et si
PEtat réclamant a été atteint dans la prospérité de son économie nationale
par l’acte illicite qui a frappé la société. Lorsque plusieurs économies sont
intéressées c’est une situation familière en droit international qui se résout
par la reconnaissance d’une obligation de négocier (comparez les ac-
cords actuels entre plusieurs Etat créanciers à l’égard de l'Etat débiteur).

L’effectivité est une condition nécessaire pour la protection de la
personne morale comme pour celle de l'individu et, lorsqu'elle fait défaut,
le rattachement à l'Etat est fictif et ne donne pas qualité pour agir. Cons-
tatant que la preuve de l’appartenance à l’économie belge de Barcelona
Traction n’a pas été fournie, soit en raison de l’organisation intérieure du
groupe, soit pour d’autres motifs, je dois conclure au rejet de la demande.

*
* *

28. J’ajouterai qu’une autre raison me ferait admettre le rejet de la
demande mais, la Cour n’en ayant pas délibéré, je ne puis qu'y faire

284
284 BARCELONA TRACTION (OP. IND. GROS)

allusion. Dans les limites d’une opinion individuelle sur un point non
tranché par l’arrêt et non délibéré je me bornerai à des indications très
brèves 1. Cependant l’intérêt de la matière et son caractère prioritaire
justifient une esquisse du raisonnement.

Le fait qu’un Etat puisse invoquer le droit de protéger ses nationaux
actionnaires d’une société ne dispense pas celle-ci d’épuiser les recours
internes qui permettraient de redresser la situation incriminée. La Barce-
lona Traction aurait dû faire opposition au jugement déclaratif de faillite
dans le délai légal et il n’existe pas de motifs raisonnables pour décider que
l'absence d’opposition par la société dans le délai ne fait pas obstacle à
l’action judiciaire internationale, Comme l’écrivait sir Hersch Lauterpacht
dans son opinion individuelle sur Paffaire des Emprunts norvégiens: «une
tentative aurait dû être faite pour épuiser ces recours, si éventuels et
théoriques qu’ils puissent être» (C.I.J. Recueil 1957, p. 39). Or, en
l’espèce, à la date de la décision du juge de Reus, rien ne permettait de
soutenir que l’opposition était un recours théorique. Dans le droit de la
faillite, en général, le jugement de faillite dessaisit le failli dès qu’il est
rendu et avant toute publicité; peut-être la règle est-elle trop rigoureuse
mais elle a ses motifs que connaissent les spécialistes du droit commercial
et, en tout cas, cet effet était admis par la loi espagnole en 1948 2. Même
si l’on voulait soutenir que cette règle était contraire à un principe général
de droit il fallait faire opposition au jugement, avec les réserves néces-
saires sur l’absence de notification; ce grief en effet devait être porté en
premier lieu devant le juge local afin que celui-ci puisse se prononcer et,
éventuellement, redresser la situation. Qu’il s’agisse d’une violation du
droit espagnol ou d’une violation du droit international, il faut demander
aux tribunaux locaux d’envisager le problème et leur laisser la possibilité
de réparer l’erreur.

29. La reconnaissance de la nécessité de l’opposition est encore ren-
forcée par la constatation d’une certaine justification de la juridiction

1 Je considère que ce point de principe est toujours réglé par l’observation du
Président de la Cour, M. Max Huber, en juillet 1926 (C.P.J.I. série D, addendum au
n° 2, p. 215) et la résolution de la Cour permanente de Justice internationale du
17 février 1928 (Stauffenberg, Statut et Règlement de la Cour permanente de Justice
internationale, p. 414). Lorsqu'un point de droit n’a pas été retenu, en application de
l’article 4 de la résolution visant la pratique interne, comme devant être tranché
par la Cour, les indications d’un juge ne peuvent avoir le caractère de prononcé
judiciaire.

2 On ne trouverait pas à l’époque dans les législations du même système juridique
de dispositions sur la publicité telles qu’il soit possible d'en déduire existence d’un
principe général de droit dont la violation entrainerait ipso facto la nullité de toute
la procédure. Et dans la mesure où l’absence de publicité au domicile du failli est
tenue pour une violation de l’article 1044, 5), du code de commerce espagnol, le
premier juge à saisir est le juge espagnol.

285
285 BARCELONA TRACTION (OP. IND. GROS)

espagnole prima facie, par la concentration de l’entreprise industrielle
en Espagne, si l’on examine le problème de juridiction en général, en de-
hors de la demande de mise en faillite pour non-paiement des obligations.

Le but social de l’entreprise est de développer l’industrie hydro-élec-
trique en Espagne et le système de transport par chemin de fer et tram-
ways électriques dans la ville et la province de Barcelone (cf. Moody’s
Public Utility Manual, 1968, p. 2067). Aucune autre localisation n’est
envisagée que l'Espagne pour le développement hydro-électrique et, en
fait, la Barcelona Traction n’a jamais engagé de travaux dans un autre
pays; ses filiales ont exploité des services de production et distribution de
courant électrique à Barcelone, en Catalogne « et dans les villes industrielles
de Tarrasa, Tarragone, Reus (sic) et Tortosa » (Moody, op. cit., p. 2067;
a noter que ces indications sont rédigées d’aprés une documentation
fournie par la société; voir le paragraphe « Assets seized » et le paragraphe
« Assets in Spain sold »). Dans ces conditions, l’absence de publication au
Canada prend un caractére particulier; au surplus les considérations
développées par plusieurs opinions individuelles sur la réalité du siège à
Toronto auraient pu être exposées par le juge espagnol en reprenant la
jurisprudence de certains Etats qui pratiquent la mise en faillite de sociétés
étrangères ayant une succursale, ayant traité des affaires, émis des obli-
gations ou passé des marchés sur le territoire de l’Etat dont le juge pro-
nonce la faillite !. Il faut noter que certaines juridictions ont déclaré des
faillites pour non-paiement d'emprunt, le commerçant ayant fait appel
au crédit sur le territoire de l’Etat dont le tribunal est saisi, hypothèse
exceptionnelle d’ailleurs. La prétention à une certaine juridiction sur le
groupe Barcelona Traction en Espagne n’était donc pas, à priori, illicite,
sans que cela implique ni la légitimité de toutes les mesures d’exécution
de la faillite ni celle de la demande particulière qui fut faite au juge de
Reus. Mais l’état du droit de la faillite des sociétés étrangères, à l’époque
des faits, n’est pas tel qu’il ait justifié un abandon par la société des voies
de recours qui existaient.

Il est difficile après de nombreuses années et d'innombrables procédures
de se replacer à l’époque de l’acte incriminé, mais c’est ce qu’il convient
de faire en toute objectivité et opposition à la déclaration de faillite
aurait dû apparaître à la société comme un recours immédiatement
disponible et utile.

(Signé) André GROS.

1 Dans plusieurs systèmes juridiques européens le débiteur peut être mis en faillite
par le tribunal du pays où il exerce une activité secondaire ou a des actifs (art. 9 de
la loi italienne, art. 2 de Ja loi néerlandaise, art. 238 de la loi allemande), ou même si
le débiteur a un passif dans le pays (jurisprudence française). Le caractère de holding
de la Barcelona Traction est mis en cause par des activités directes en Espagne
(cf. les plaidoiries du 14 juillet 1969).

286
